                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

          Plaintiff,

v.                                                         Case No. 17-10142-EFM

BOGDANA MOBLEY,

                  Defendant.


                               UNITED STATES’ EXHIBIT LIST

          The United States provides the following list of exhibits. The United States may

supplement or amend this list in the course of trial, in accordance with or responsive to witness

testimony.


     #       Description

     1       Brian’s PFA against Bogdana on 3 6 2014

     2       Petition for Divorce on 3 11 2014

     3       Temporary Parenting Plan on 3 11 2014

     4       Temporary Order on 3 11 2014

     5       Bogdana’s PFA against Brian on 3 12 2014

     6       Order consolidating Brian’s PFA with Divorce case 3 20 2014

     7       Order consolidating Bogdana’s PFA with Divorce case 3 20 2014

     8       Order in Divorce case for 4 14 2014 hearing

     9       Bogdana’s motion to modify noting home in Russia

     10      Decree of Divorce on 11 7 2014
11   Bogdana’s objection to Decree of Divorce

12   Order in Divorce case denying objection on 12 2 2014

13   Letter from Brian’s attorney on 3 28 2014

14   Letter from Brian’s attorney on 4 3 2014

15   Text messages from 4 3 2014

16   Email from Bogdana on 8 6 2014

17   Email from Bogdana on 9 27 2014

18   Email from Bogdana on 10 3 2014

19   Email from Bogdana on 10 6 2014

20   Email from Bogdana on 10 11 2014

21   Email from Bogdana on 10 16 2014

22   Email from Bogdana on 10 18 2014

23   Email from Bogdana on 10 21 2014

24   Email (chain) from Bogdana on 11 12 2014

25   Email from Bogdana on 12 13 2014

26   Email from Bogdana on 1 21 2015

27   Email from Bogdana on 1 30 2015

28   Email from Bogdana on 2 16 2015

29   Email from Bogdana on 2 18 2015

30   Email from Bogdana on 4 3 2015

31   Email from Bogdana on 4 21 2015

32   Email from Bogdana on 6 8 2015

33   Email from Bogdana on 9 24 2015
34   Email from Bogdana on 10 5 2015

35   Skype chats from 8 29 2014 to 12 26 2015

36   Skype chats from 12 18 2015

37   Skype screen captures from 1 31 2016 to 5 10 2016

38   Skype screen capture from 5 14 2016

39   Skype screen captures from 5 14 2016 to 6 29 2016

40   Skype screen capture from 6 29 2016

41   Skype screen captures from 6 29 2016 to 6 30 2016

42   Skype screen captures from 6 30 2016 to 8 25 2016

43   Skype screen captures from 10 10 2016 to 12 25 2016

44   Skype screen captures from 12 31 2016 to 8 14 2017

45   Skype video recording from 11 18 2016

46   Audio recording from Brian’s Olympus recorder #1

47   Audio recording from Brian’s Olympus recorder #2

48   Audio recording from Brian’s Olympus recorder #3

49   Audio recording from Brian’s Olympus recorder #4

50   Audio recording from Brian’s Olympus recorder #5

51   Aeroflot Explanation of Record Notations

52   Aeroflot Record 1 – ticket on 3 16 2016

53   Aeroflot Record 2 – Payment declined for 3 17 2014 flight from MCI to KGD with
     return on 8 20 2014
54   Aeroflot Record 3 – ticket on 9 13 2016

55   Aeroflot Record 4 – tickets on 1 4 2014 for flight from MCI to KGD on 1 22 2014
     with return on 2 2 2014
56   Aeroflot Record 5 – tickets 4 1 2014 for one way flight from JFK to KGD on 4 2
     2014
57   Aeroflot Record 6 – virtual coupon record for 3 17 2014 flight from MCI to KGD
     with return on 8 20 2014
58   Aeroflot Record 7

59   Aeroflot Record 8 – payment declined on 4 1 2014 for 4 2 2014 flight from JFK to
     KGD
60   Letter from US Department of State on 8 9 2016

61   Email (chain) with US Department of State on 8 10 2016

62   USAF Consent to search phone 12 6 2013

63   USAF Note from Hartong regarding Brian’s counseling

64   Transcript of November 16 2018 hearing

65   Note from Dr. Daran Jensen 3 27 2014

66   Four photos from 12 25 2013 WPD Report 13C085131

67   Medical records from Associates in Women’s Health



                                              Respectfully submitted,

                                              STEPHEN R. McALLISTER
                                              United States Attorney


                                              s/Jason W. Hart
                                              JASON W. HART
                                              Kan. S. Ct. No. 20276
                                              Assistant U.S. Attorney
                                              District of Kansas
                                              301 N. Main, Ste. 1200
                                              Wichita, Kansas 67202
                                              Tel: 316-269-6481
                                              Fax: 316-269-6484
                                              Email: Jason.hart2@usdoj.gov
                                 CERTIFICATE OF SERVICE


        I certify that on February 27, 2019, I electronically filed the foregoing with the clerk of the
court by using the CM/ECF system which will send a notice of electronic filing to Murdoch Walker
II, Joshua Lowther, and Craig Divine, attorneys for defendant.


                                                       s/Jason W. Hart
                                                       JASON W. HART
                                                       Assistant United States Attorney
